           Case 3:20-cv-05577-BHS-MLP Document 17 Filed 10/05/20 Page 1 of 2




 1                                                     THE HONORABLE MICHELLE L. PETERSON

 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 8
     TAMI MUNRO, an individual,                          Case No. C20-5577-BHS-MLP
 9
                    Plaintiff,                           STIPULATED ORDER CONTINUING
10                                                       TIME FOR DEFENDANTS PRIEST AND
            vs.                                          KEEGAN TO FILE RESPONSIVE
11                                                       PLEADING
     CANDACE PRIEST, an individual, JULIA
12   KEEGAN, an individual, CORRECT CARE
     SOLUTIONS, LLC, a corporation,
13   WELLPATH, LLC, a corporation,
14                  Defendants.
15
16        Plaintiff served Defendant Candace Priest on September 11, 2020 and Julie Keegan on
17   September 15, 2020. The parties have agreed to extend deadline for defendants Ms. Priest and
18   Ms. Keegan to file a responsive pleading to October 30, 2020.
19
     LEWIS, BRISBOIS, BISGAARD & SMITH LLP
20
21   Presented by
      /s/ Taryn M. Basauri
22   Taryn M. Basauri, WSBA #51637
     1111 Third Avenue, Suite 2700
23   Seattle, WA 98101
     Phone: (206) 508-1959
24   Email: taryn.basauri@lewisbrisbois.com
25
26
27

       AMENDED PROPOSED STIPULATED ORDER CONTINUING           LEWIS BRISBOIS BISGAARD & SMITH LLP
       TIME FOR DEFENDANT CORRECT CARE SOLUTIONS AND                1111 Third Avenue, Suite 2700
       WELLPATH LLC TO FILE RESPONSIVE PLEADING - 1                   Seattle, Washington 98101
       USDC WD WA CAUSE NO. 3:20-cv-05577-MLP                                206.436.2020
     4829-7104-0717.1
           Case 3:20-cv-05577-BHS-MLP Document 17 Filed 10/05/20 Page 2 of 2




 1   STIPULATED TO:

 2   By /s/ Taryn M. Basauri
     Taryn M. Basauri, WSBA #51637
 3   1111 Third Avenue
 4   Suite 2700
     Seattle, WA 98101
 5   Phone: (206) 508-1959
     Email: taryn.basauri@lewisbrisbois.com
 6
 7   MacDONALD HOAGUE & BAYLESS
 8   By /s/ Joe Shaeffer
 9   Joe Shaeffer, WSBA #33273
     705 Second Avenue
10   Suite 1500
     Seattle, WA 98104
11   Phone: (206) 622-1604
     Email: joe@mhb.com
12
13
14        PURSUANT TO STIPULATION, IT IS SO ORDERED.

15
          Dated this 5th day of October, 2020.
16
17
18
19                                                     A
20                                                     MICHELLE L. PETERSON
                                                       United States Magistrate Judge
21
22
23
24
25
26
27

       AMENDED PROPOSED STIPULATED ORDER CONTINUING        LEWIS BRISBOIS BISGAARD & SMITH LLP
       TIME FOR DEFENDANT CORRECT CARE SOLUTIONS AND             1111 Third Avenue, Suite 2700
       WELLPATH LLC TO FILE RESPONSIVE PLEADING - 2                Seattle, Washington 98101
       USDC WD WA CAUSE NO. 3:20-cv-05577-MLP                             206.436.2020
     4829-7104-0717.1
